DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 04/18/2022.  Claims 1, 8, 15, 21 and 23 have been amended. Claims 5, 6, and 18-20 have been canceled previously. Therefore, claims 1-4, 7-17 and 21-24, are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant's arguments, see pages 10-12, filed 04/18/2022, with respect to the rejection of claims 1-4, 7-17 and 21-24 under 35 USC 102 have been fully considered but are not persuasive. 
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Muller does not disclose or teach "capturing gamer experiences with personality profile automated measurements (P-PAM), wherein capturing gamer experiences comprises identifying the top design modules the gamer found most engaging." (page 11). 

In response to applicant's argument a:  The argument is not specific with regards to how reference does not teach the argued limitation. Muller reference teaches a method and system tracks, analyzes or sorts behaviors of user or players across a network to draw correlations from, or characterizations of, those user or players and identifies similarly characterized or mutually complementary user or players. For example, the method automatically (i.e., automated measurements) obtains player data regarding interactions by each of multiple players with a multiplayer electronic game via each player's corresponding data processing device connected via the network. The method can then sort, classify or suggest additional activities, games, groups, or other different activities or actions for the players (see abstract).
Muller does not disclose or teach "dynamically validating the gamer psychosocial profile with P-PAM, where P-Pam provides real-time validation of gamer assumptions, where P-Pam provides real-time reassigned to meet the gamers changing psychosocial profile." (page 11). 
In response to applicant's argument b: The argument is that Muller does not make assumptions for the gamer related to their psychosocial profile, and Muller does not provide real time validation of the assumptions. Further, the use of the gamers psychosocial profile of Applicant's claim 1 provides a deeper analysis of the gamer's experience than Muller's helping players to select affinity groups.
	Muller teaches in para 0096-0098 for the system may also use GPS data to match players based on their location, thereby allowing players to meet people in their general vicinity (e.g., neighborhood, zip code, city, state). The system may also use the GPS data for exclusionary purposes (e.g., to prevent a player from interacting online with people in certain areas, such as people in the same neighborhood or city). 
 
Muller does not compare "gamer's execution and interest in various design modules against those of assigned modules for different gamer clusters."(page 11)
In response to applicant's argument c: Applicant argument is not relevant because this limitation was not rejected previously. See Muller para 0096-0098 for comparing different metrics of gamers by using sensors, gps to match with different gamer clusters/group/location.

In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The providing step recites “a selection of gamer clusters to a gamer”, the following receiving step recites “a first cluster of gamers”, assigning step recites “the first cluster of gamers”, identifying step recites “the first cluster” are not clear whether the ‘gamer clusters’, ‘cluster of gamers’ and ‘the first cluster’ are referring to same term. Applicant is suggested to use same claim term throughout all claims.
The capturing step recites “the top design modules” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller, US 20140011595 A1 (hereinafter “Muller”).

As to claims 1, 8 and 15,
Muller teaches a method comprising: 
receiving, by a computer system, gaming history data associated with a gamer profile (Muller, para 0135, by analyzing player information over time (i.e., receive gaming history data), by tracking this information over time, the system can identify areas where players (previously identified as role-players or not) habitually engage in these activities. Thus, the system may first identify one or more role players based on their actions in a particular place. Over time, by continuing to track these players (i.e., gamer profile), the system may identify other locations where these players engage in similar activities); 
providing, based on the gaming history data, a selection of gamer clusters to a gamer(Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people (i.e., gamer cluster) with para 0093 for As described herein, aspects of the invention help players to self-select for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
receiving a choice of a first cluster of gamers from the gamer (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people with para 0093 for As described herein, aspects of the invention help players to self-select (i.e., a choice) for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
developing a psychosocial profile for the gamer using a known history of choices, preferences and engagement for the gamer (Muller, para 0060, the system characterizes users who are undertaking an endeavor or activity via data processing devices, where the data processing devices are connected via a data network. The system obtains data regarding the user's interactions with a software application associated with the endeavor or activity. The system then analyzes the data regarding the user's interactions with the software application, and, based on the analyzing, characterizes (i.e., developing a psychosocial profile) the user's behaviors, propensities and/or affinities/dislikes. The system can further determine at least one quantifiable metric or statistic from the data regarding the user's interactions with the software application, and can match the user with at least one other user having similar or otherwise complementary behaviors, propensities or affinities/dislikes as the user with para 0073 for Grinding--engaging in a repetitive activity to generate experience points, money, or items in an efficient manner by a player);
capturing gamer experiences with personality profile automated measurements (P-PAM) (Muller, para 0096-0098 the system may also use GPS data to match players based on their location, thereby allowing players to meet people in their general vicinity (e.g., neighborhood, zip code, city, state). The system may also use the GPS data for exclusionary purposes (e.g., to prevent a player from interacting online with people in certain areas, such as people in the same neighborhood or city), 
where capturing gamer experiences comprises identifying the top design modules the gamer found most engaging (Muller, para 0096, the system may incorporate the physical movement captured by motion sensors, such as Nintendo Wii controllers, as a basis for matching players. For example, players who tend to incorporate a lot of motion into their playing style may prefer to play with players having a similar play style and avoid players who play with very little motion. Furthermore, players may want to be matched with players based on a combination of a motion preference and the type of game being played. For example, a player playing an action or sports game may wish to play with players who move a lot while players playing a strategy game that does not encourage movement may wish to play with players who exhibit less motion);
assigning, by the computer system, the gamer profile to the first cluster of gamers based on the choice (Muller teaches in para 0264: while described herein as matching players, the system can provide greater granularity and match characters of players. Thus, the particular player may be matched with other players, and the system may further provide matches between the particular player's characters and the characters of other players in that group with para 0093 for like-minded players); 
recording, by the computer system, game play data associated with the gamer profile (Muller teaches in para 0130: The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items, such as arrows, to gain experience, equipment, gold or other game-related statistics.), 
wherein the game play data comprises in game choice of the gamer (Muller, para 0130, The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items (i.e., game choice of the gamer), such as arrows, to gain experience, equipment, gold or other game-related statistics); 
retrieving, by the computer system, in game choices from the game play data (Muller, para 0134 and 0141 for the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on.);
identifying, by the computer system based on the in game choices, a first set of features of the first cluster that may indicate low engagement (Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. Thus, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e.,low engagement), among players.); 
dynamically validating the gamer psychosocial profile with the P-PAM, wherein the P-PAM provides real-time validation of the computer system’s assumption for the gamer (Muller, para 0098, Other input devices may include sensors to measure environmental conditions, such as pressure, temperature, altitude, etc. In one example, the players may be underwater, using waterproof mobile computing devices, and playing a game with scuba equipment, where players perform similar activities (e.g. searching for items/animals and taking pictures of found items), but depth, direction, temperature or other environmental conditions affect gameplay. Another example may be a game involving amateur pilots who need to fly a predetermined route that includes altitude, speed, and other variables, and the game server provides instructions and feedback, and provides status reports/updates to fellow, competing pilots playing the game.), 
wherein P-PAM provides real-time reassigned to meet a changing psychosocial profile of the gamer (Muller, para 0096, players may want to be matched with players based on a combination of a motion preference and the type of game being played. For example, a player playing an action or sports game may wish to play with players who move a lot while players playing a strategy game that does not encourage movement may wish to play with players who exhibit less motion),
comparing an execution of the gamer and interest of the gamer in various design modules against those of assigned modules for different gamer clusters (Muller, para 0131-0132, data representing locations within the game/world/endeavor, and time data representing how long the user spends in those locations. This data may be based on a grid, Cartesian coordinate system, or other location determination system. The system calculates at least one statistic or metric of the user's movement (i.e., execution of the gamer) within the game/world/endeavor and determines a characteristic of the user by comparing the calculated statistic/value to a predetermined threshold or parameter (i.e., assigned modules for different gamer clusters). The system can then associate that determined characteristic with the user and store it in a database for later use, such as for player classification and/or matching);
determining, based on the identified first set of features, the dynamic validation, and the comparison, that gamer engagement is low for the first cluster (Muller, Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. Thus, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations (i.e.,low engagement), such as likely matches or lack of compatibility, among players with para 0098 and 0135, for The system can analyze character movement and generate metrics therefrom, either calculated locally on the client, generated at the server, or both. In general, and as described herein, the system can analyze user behavior or movement within electronic games, virtual worlds or other online endeavors by first receiving the system can coordinate location information with chat data to help further confirm the type of gameplay in which the player is engaged. Thus, the system may determine that the player is a "crafter" and that he is often performing crafts within a game to help build items, develop skills, obtain game points, etc. Alternatively, a player may be stationary in a given location, but be performing lots of communicating or emoting or chat with other players, which can indicate that the player is in a tavern or town, and that the player often likes to interact with various other players. Further, the system can determine whether the player is interacting with several players within a group, or players outside of that group, but are also involved in the game); 
correlating, by the computer system based on the in game choices, the first set of features to a possible solution (Muller, para 0254, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e., possible solution), among players); and 
based on the correlating, P-PAM providing real-time reassignment of the gamer profile into a second cluster of gamers to meet the changing psychosocial profile of the gamer, wherein the reassigning addresses the possible solution (Muller, para 0096 and 0098, the system may incorporate the physical movement captured by motion sensors, such as Nintendo Wii controllers, as a basis for matching players. For example, players who tend to incorporate a lot of motion into their playing style may prefer to play with players having a similar play style and avoid players who play with very little motion. Furthermore, players may want to be matched with players based on a combination of a motion preference and the type of game being played. For example, a player playing an action or sports game may wish to play with players who move a lot while players playing a strategy game that does not encourage movement may wish to play with players who exhibit less motion. With para 0255, the system may have analyzed a player and noticed that the player likes to move around multiple zones within a virtual world, and thus the system has characterized that player as an explorer. Therefore, the system can match that player with fellow players (i.e., reassigning) who are explorers and like to move about and explore the virtual world. Alternatively, the system may have analyzed the player's communications and determine that the player is most accurately characterized as a role-player, and thus the system matches that player with fellow role players. Indeed, as described herein, the system may even segregate such like players to common servers or shards so that only players that share those characteristics play together).  
As to claims 2, 9 and 16, 
Muller teaches receiving, by the computer system, gaming history data associated with one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0135: by tracking player information over time, player is identified as role player or other type of player); 
based on the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0135: player type as role player), selecting, by the computer system, an initial gaming module among a plurality of initial gaming modules (Muller teaches in para 0183: a player may be able to configure separate instances of the user interface for different games, such as different preference interfaces or sections of an interface for different games.  For example, in one game a player may have a strong preference for playing with players in a similar age bracket whereas in other games age is not a factor for that player);
recording, by the computer system, the game play data associated with the one or more gamer profiles (Muller teaches in para 0130: the system tracks player movement and interaction of all player within the game); 
based on the game play data associated with the one or more gamer profiles and the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0273: if the player's profile indicates he is a grinder, then the system will recommend (or simply place) the player in a new virtual world that appeals to grinders), identifying, by the computer system, one or more candidate game modules (Muller teaches in para 0183: player is provided with option to select different game); and
displaying, by the computer system, choices of a plurality of the one or more candidate modules to one or more gamers associated with the one or more gamer profiles assigned to the first cluster on a display logically connected to the computer system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players). AUS820160377US01 Page 43 of 48  
As to claims 3, 10 and 17,
Muller teaches the selecting comprises: displaying choices of the plurality of initial gaming modules on the display logically connected to the system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players); and 
receiving a selection of the initial gaming module from the choices of the plurality of initial gaming modules (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players).  
As to claims 4, and 11
Muller teaches receiving, by the computer system, a choice of one of the one or more candidate gaming modules (Muller teaches in para 0181: the system receives user input or otherwise determines that a first user is not compatible with at least a first character of a second user.  Based on this determination, the system excludes on or more other characters (some or all) of the second user from interactions with the first player in some manner).  

As to claims 7 and 14,
Muller teaches assigning, by the computer system gaming tasks to the gamer profile based on the assigning (Muller teaches in para 0110: the system may statistically determine how quickly different users or groups achieve a particular goal or accomplish a task, for example how quickly they progress through a given level or area of an electronic game, and analyze the members of that group or characteristics of the users). 
As to claim 21,
Muller teaches the possible solution is selected from the group consisting of: directing the gamer to a new gamer cluster with a different difficulty, directing the gamer to a new gamer cluster with a different module design, and directing the gamer to the new gamer cluster with a different approach to achieve a task (Muller, para 0123, 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. players who prefer to partake in combat with players who engage in a predetermined sequence or "rotation" of actions (e.g., attacking and casting spells in a particular order) to defeat a monster or complete a task may want to play with similar or like-minded players as opposed to players who improvise during battle or experiment with different techniques and tactics. This information allows the system to further match players together for a more enjoyable or enriching experience and avoid matching players in a manner that may create a less enjoyable experience for any players involved).
As to claim 22, 
Muller teaches the gamer engagement is determined with feedback from game play (Muller, para 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. For example, the system may identify players that accept or complete the same quests or types of quests. As another example, the system may match players who tend to complete similar quests in similar amounts of time as this may provide an indication of each player's skill level and/or play style).
As to claim 23, 
Muller teaches the feedback is selected from the group consisting of: continuing to use the game, a long break from use of a game, a feedback mechanism, dialog with other gamers (Muller, para 0141, through an API exposed by a game, the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on. As another example, this and other types of information may be determined by intercepting and processing data from video RAM).
As to claim 24,
Muller teaches the first cluster of gamers has a predicted choice path; and Page 8 of 12Appl. No. 15/802,595 Reply to Office Action of July 08. 2021 wherein the determination that the gamer engagement is low includes determining that the in game choices of the gamer do not match the predicted choice path (Muller, para 0181 for an example of a user interface or a screen 800 is shown that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players. As shown, the screen 800 includes multiple user interface elements, such as sliders that allow the player to indicate a degree of or level of preference, for example, between "Less," "Neutral," and "More" for particular characteristics. For example, a player who is not concerned with the age of the players she plays with may move the "Age" slider closer to the "Less" end of the spectrum).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Baughman et al. (US 20140108310 A1) discloses a system, method and program product for optimizing a team to solve a problem. The system includes: a team building system for building a fundamental analytic team from a database of analysts to solve an inputted problem, wherein the fundamental analytic team includes at least one cluster of analysts characterized with specificity and at least one cluster of analysts characterized with sensitivity; and a problem analysis system that collects sensor data from the fundamental analytic team operating within an immersive environment, wherein the problem analysis system includes a system for evaluating the sensor data to identify a bias condition from the fundamental analytic team, and includes a system for altering variables in the immersive environment in response to a detected bias condition.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/12/2022

/NARGIS SULTANA/Examiner, Art Unit 2164